DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on May 8, 2020 and February 2, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
4.	Claims 1-6 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Yamaguchi (U.S. Patent No. 6166498) teaches (see fig. 1 below) a rotating electric machine drive unit (title, Abstract; fig. 1) comprising: 
a first rotating electric machine (16); a second rotating electric machine (25) having a rotation axis positioned parallel to an rotation axis of the first rotating electric machine (16) and shifted in at least one of an up-down direction and a horizontal direction (Abstract; col. 3: 55-67; col. 4: 1-25); 
a rotating electric machine housing (10) having a rotating electric machine accommodation portion (10a) accommodating at least the first rotating electric machine (16) (col. 4: 63-65); 
a power control unit (50) having a first power conversion unit (54) for controlling the first rotating electric machine (16) and a second power conversion unit (53) for controlling the second rotating electric machine (25) (col. 5: 5-20); 
a first connecting member (82U-W) which electrically connects the first rotating electric machine (16) and the first power conversion unit (54); and a second connecting member (67U-W) which electrically connects the second rotating electric machine (25) and the second power conversion unit (53) (col. 7: 1-32). 


    PNG
    media_image1.png
    610
    641
    media_image1.png
    Greyscale




However, neither Yamaguchi nor the cited prior art teaches when viewed from a rotation axis direction of the first rotating electric machine and the second rotating electric machine, the rotating electric machine accommodation portion of the rotating electric machine housing includes a bulging portion which bulges outward between the first connecting member and the second connecting member, and the first rotating electric machine is accommodated in the rotating electric machine housing such that a part of the first rotating electric machine is located in the bulging portion.
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
when viewed from a rotation axis direction of the first rotating electric machine (12) and the second rotating electric machine (13), the rotating electric machine accommodation portion (61) of the rotating electric machine housing (60) includes a bulging portion (64) which bulges outward between the first connecting member (1b) and the second connecting member (1c), and the first rotating electric machine (12) is accommodated in the rotating electric machine housing (60) such that a part of the first rotating electric machine (12) is located in the bulging portion (64) (see fig. 6 below) -- in the combination as claimed.
Claims 2-6 are allowed due to dependence on claim 1.

    PNG
    media_image2.png
    796
    609
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koshida (U.S. Patent No. 8344566) teaches a drive device includes a rotating electrical machine; a control device that controls the rotating electrical machine; and a case that accommodates the rotating electrical machine and the control device. The case includes a machine chamber that accommodates the rotating electrical machine, and an electric chamber that accommodates the control device. The machine chamber and the electric chamber are separated from each other by a partition wall, and a connection member that electrically connects the rotating electrical machine and the control device to each other is provided so as to extend through the partition wall in a fluid-tight state. Each of the machine chamber and the electric chamber has an opening on one axial end side of the rotating electrical machine, and a cover that covers the openings in a separated state from each other is mounted to the openings.
Sada (U.S. PGPub No. 20090267352) teaches a drive device includes an input shaft connected to an engine; a first rotating electrical machine and a second rotating electrical machine; a differential gear unit including a first rotating element, a second rotating element, and a third rotating element; and a control device. The first rotating electrical machine and the differential gear unit are positioned coaxially with the input shaft. The first rotating electrical machine and the second rotating electrical machine are positioned on different axes from each other so as to axially overlap each other. A first component of the control device is positioned lower than the first rotating electrical machine and positioned so that at least a part of the first component overlaps the first rotating electrical machine when viewed in a vertical top plan view.
Asakura (U.S. Patent No. 8875825) teaches a power control unit that controls a rotary electric machine that drives a vehicle, and that is mounted onto a motor case in which the rotary electric machine is housed, includes a fixed base that is made of resin; a cooler that is arranged on the fixed base and that includes a power module; and a control substrate that is arranged on the cooler. The fixed base inhibits conduction of heat from the motor case to the power control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834